Citation Nr: 0102094	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-19 595	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shell fragment wound of the left knee.  

2.  Entitlement to service connection for residuals of a 
shell fragment wound of the abdomen.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from November 1942 
to January 1946.  He participated in the Ardennes, Rhineland 
and Central European campaigns, and was an ambulance driver.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) New Orleans, Louisiana, Regional Office (RO).  


FINDINGS OF FACT

1.  The appellant is not shown to have sustained a shell 
fragment wound of the left knee in service.  

2.  A left knee disability is not shown to have been present 
in service or within the first year after service.  

3.  The appellant is not shown to have sustained a shell 
fragment wound of the abdomen in service.  

4.  An abdominal disability is not shown to have been present 
in service.  


CONCLUSIONS OF LAW

1.  Residuals of a shell fragment wound of the left knee were 
not incurred in or aggravated by military service.  
38 U.S.C.A. § 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(2000).  

2.  A left knee disability was not incurred in or aggravated 
by military service, and arthritis of the left knee may not 
be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 5107 (West 1991); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (2000).  

3.  Residuals of a shell fragment wound of the abdomen were 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.303(d) 
(2000).  

4.  An abdominal disorder was not incurred in or aggravated 
by military service.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 
38 C.F.R. § 3.303(d) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant asserts that he sustained shell fragment wounds 
to the left knee and abdomen while performing duties as an 
ambulance driver and litter bearer during World War II.  He 
indicated at a May 1999 Regional Office hearing and on an 
August 1999 statement (VA Form 9) that the shell fragment 
wounds necessitated surgery during service, and that he was 
hospitalized for one month before returning to duty.  He 
claims that he wears a knee brace for support and experiences 
cramps, muscle spasms, numbness, and swelling associated with 
his left knee, and that he has abdominal soreness.  He also 
testified at the May 1999 hearing that an April 1977 accident 
when a tree fell on him did not result in any significant 
injury to his left knee and abdomen, and that he had had no 
left knee or abdominal injuries and surgeries other than 
those in service.  

The Board notes that the appellant's Enlisted Record and 
Report of Separation (WD AGO 53-55) does not show that he was 
awarded a Purple Heart Medal and indicates that he did not 
receive any wounds in action.  A transcript of the 
appellant's military history, dated in February 1949, also 
indicates that the appellant did not receive any wounds in 
action.  

In a March 1980 statement (a substantive appeal with regard 
to a claim for entitlement to pension benefits), the 
appellant gave a history of a tree falling on him in 1977, 
which resulted in a ruptured stomach, broken ribs, a pulled 
back, and a twisted left knee, with the knee injury so severe 
that even after surgery the knee could not tolerate weight-
bearing.  

Of record are several medical records/statements from C. G. 
Goodman, M.D., who treated the appellant after the April 1997 
tree accident.  Records dated in June 1977 showed that the 
appellant was first seen in May 1977 for evaluation of an 
injury to his left knee from a tree falling on him in April 
1977.  It was noted that an arthrogram in June 1977 had 
revealed a medial meniscus tear in the left knee, for which 
the appellant underwent surgery later in June 1977, and that 
a hernioplasty for a left inguinal hernia had also been 
performed in June 1977.  In a July 1977 statement, Dr. 
Goodman reported that the appellant's left knee injury had 
been due to job-related trauma.  In an April 1978 statement, 
Dr. Goodman indicated that the appellant had been seen in the 
office still complaining of marked left knee disability that 
he (the physician) felt was posttraumatic arthritis of the 
left knee with persistent disability.  The physician further 
stated that the left knee disability would prevent the 
appellant from returning to his previous occupation as a 
logger and would not improve with any further orthopedic 
treatment.  A February 1982 statement from Dr. Goodman noted 
that the appellant had moderate advanced posttraumatic 
arthritis in the left knee.  

Another private physician, C. E. Poimboeuf, M.D., indicated 
in April 1981 and October 1981 statements that the appellant 
had sustained left knee, abdominal, and back injuries in 
April 1977 when a tree fell on him.  Diagnoses were left knee 
traumatic arthritis, duodenal ulcer, traumatic arthritis of 
the back, and early chronic heart failure.  

An August 1981 VA medical examination noted that the 
appellant was status post left hernioplasty, left inguinal, 
without objective evidence of recurrence.  At a VA orthopedic 
examination, also performed in August 1981, the appellant 
gave a history of left knee injury when struck by a falling 
tree in 1977, which had required surgery.  The diagnosis was 
postoperative status surgery for left knee trauma, 
subpatellar crepitus compatible with chondromalacia changes 
and/or arthritis.  

A private psychologist reported in a January 1982 statement 
that the appellant had earned in military service the 
distinction of having survived, unwounded, the Battle of the 
Bulge.  She also recounted the appellant's history of having 
a tree fall on him in April 1977.  

In a June 1999 affidavit, C. L. Franklin stated that he knew 
the appellant when he returned from service and could verify 
that he (the appellant) had a badly injured left knee that 
had occurred during military service.  

At an August 1999 VA psychiatric examination, performed in 
conjunction with a claim of entitlement to service connection 
for posttraumatic stress disorder (which was granted), the 
appellant described the traumatic events during World War II 
to which he was exposed as an ambulance driver and litter 
bearer who frequently had to provide first aid to wounded in 
the Ardennes (Battle of the Bulge).  He made no mention of 
any shell fragment wounds in service.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Regulations also provide that service connection may be 
established where all the evidence of record, including that 
pertinent to service, demonstrates that the veteran's current 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury of disease may be rebutted by clear and convincing 
evidence to the contrary.  38 U.S.C.A. § 1154.  

The Board notes that the appellant's service medical records 
in this case are missing.  Information provided by the 
National Personnel Records Center in St. Louis, Missouri, in 
August 1998 (VA Form 21-3101) indicated that there were no 
service medical records on file pertaining to the appellant 
and that such records may have been destroyed by a fire at 
the facility in 1973.  In such a case, VA's duty to assist, 
the duty to provide reasons and bases for its findings and 
conclusions, and the duty to consider carefully the benefit 
of the doubt rule are heightened.  See O'Hare v. Derwinski, 1 
Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 
83, 85 (1992).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between the veteran's military service and the 
disability.  Boyer v. West, 210 F.3rd 1351, 1353 Fed. Cir. 
(2000).  

The United States Court of Appeals for Veterans Claims 
(Court) has also held that for a claimant to prevail on the 
issue of service connection, there must be medical evidence 
of a current disability, medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury, and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); See also Pond v. West, 12 Vet. App. 341, 346 
(1999) and Rose v. West, 11 Vet. App. 169, 171 (1998).  

After careful and longitudinal review of the evidence in the 
claims file, the Board concludes that the greater weight of 
the evidence is against the appellant's claims that he 
sustained shell fragment wounds of the left knee and abdomen 
in service.  Rather, the evidence clearly shows that a 
logging accident in April 1977, when the appellant was struck 
by a falling tree, as the cause of the left knee and 
abdominal disabilities.  The Board also notes that the 
medical evidence presented in this case shows that left knee 
disability, including arthritis, and abdominal disability 
were both initially manifested many years after service.  
While the appellant's service medical records are not 
available, and the appellant has provided statements alleging 
shell fragment wounds to the left knee and abdomen in 
service, along with the June 1999 statement by a friend 
describing the appellant with a left knee injury upon his 
return from service, there is no evidence indicating that the 
appellant received a Purple Heart Medal for wounds in 
service, nor is there any notation on either his separation 
report or a military records transcript that he received any 
wounds in service.  There are several medical records, on the 
other hand, that clearly establish that the appellant 
underwent left knee and abdominal surgeries in June 1977 for 
left knee and abdominal injuries sustained when a tree fell 
on him in April 1977, notwithstanding his testimony at the 
May 1999 hearing that (1) the April 1977 tree accident had 
not necessitated any surgery and (2) he had not undergone any 
knee or abdominal surgery except for the surgery during 
military service for the claimed shell fragment wounds to the 
left knee and abdomen.  

Therefore, because the preponderance of the evidence 
demonstrates that the appellant did not receive shell 
fragment wounds of the left knee and abdomen in service and 
that his current left knee and abdominal disabilities are not 
related to service but rather were caused by a postservice 
logging mishap, the Board finds that service connection is 
not warranted for left knee and abdominal disabilities, 
claimed as residuals of shell fragment wounds of the left 
knee and abdomen.  

Medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Although the appellant has presented 
statements and testimony regarding his left knee and 
abdominal disabilities, the record does not show that he is a 
medical professional, with the training and expertise to 
provide clinical findings regarding any etiological 
relationship between his left knee and abdominal disabilities 
to service.  Consequently, his testimony and lay statements, 
while credible with regard to his subjective complaints and 
history, are not competent evidence for the purpose of 
showing a nexus between current complaints and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  


ORDER

Service connection for residuals of a shell fragment wound of 
the left knee is denied.  

Service connection for residuals of a shell fragment wound of 
the abdomen is denied.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

